Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.

Response to Argument
Applicant’s arguments with respect to claims 1-4 and 7-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-4, 8-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranjan et al. (US 2021/0232440, Ranjan) in view of Wu et al. (US 2019/0102717, hereinafter Wu).

Regarding claim 1, Ranjan discloses
a computer implemented method comprising:
receiving, by a manager node, from a plurality of compute nodes metrics data (paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307), the manager node (paragraph [0036]: The computing agents of the first cluster 102, the second cluster 202, and the third cluster 204 may be referred to as a first computing agent 307, a second computing agent 308, and a third computing agent 310, respectively) and the plurality of compute nodes defining a first local cluster of a first computing environment (paragraph [0026]: the first cluster 102 includes a node 206, the second cluster 202 may include two nodes 208-1 and 208-2, and the third cluster 204 may include `n` nodes, 210-1, 210-2, 210-n);
wherein the manager node has received from an orchestrator availability data specifying a
set of compute nodes available (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information) for hosting the first application (paragraph [0031]: a function may be executed in a container hosted in a node of a cluster), the set of compute nodes including a certain compute node, the certain compute node being located in a second local cluster of a second computing environment (paragraph [0026]: the first cluster 102 includes a node 206, the second cluster 202 may include two nodes 208-1 and 208-2, and the third cluster 204 may include `n` nodes, 210-1, 210-2, 210-n);
Ranjan does not teach wherein nodes of the compute nodes defining the first local cluster have running thereon container based applications, wherein a first container based application runs on a first compute node of the plurality of compute nodes defining the first local cluster, and wherein a second compute node of the plurality of compute nodes defining the first local cluster runs a second container based application ... in response to the running of the first container based application terminating, examining the availability data specifying the set of compute nodes available for hosting the first application; selecting, in dependence on the examining, the certain compute node for hosting the first container based application; and sending, by the manager node, command data for respawning the first container based application on the certain compute node. Wu teaches wherein nodes of the compute nodes defining the first local cluster have running thereon container based applications, wherein a first container based application runs on a first compute node of the plurality of compute nodes defining the first local cluster (paragraph [0036]: microservice task (for example, data packet forwarding microservice) is originally hosted in container-1-1-1 of host-1-1 in Node-1 of Cluster A)), and wherein a second compute node of the plurality of compute nodes defining the first local cluster runs a second container based application (Fig. 4 container 2-1-1 of host-2-1 in Node-2 of Cluster A; paragraph [0005]: the microservices are distributed across multiple virtual devices on a same physical device or the microservices are distributed across multiple physical devices) ... in response to the running of the first container based application terminating, examining the availability data specifying the set of compute nodes available for hosting the first application; selecting, in dependence on the examining, the certain compute node for hosting the first container based application; and sending, by the manager node, command data for respawning the first container based application on the certain compute node (paragraph [0032]: Disclosed below is SLA enforcement component 107, which provides capacity auto-scaling ... It performs at the cluster level of the container infrastructure through cluster master orchestrator (e.g., Kubernetes), where each cluster contains several Docker nodes which host a number of containers. There are multiple operations involved in resource auto-scaling operations, which may include container spun-up, stop, live migration, or fail-over; paragraph [0033]: if the microservice task fails, the cluster orchestrator may perform fail-over to start a new container in a different cluster with sufficient capacity that can support microservice task re-execution). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ranjan by providing, by SLA enforcement component, capacity auto-scaling including fail-over through the cluster orchestrator (e.g., Kubernetes) and performing, by the cluster orchestrator, fail-over to start a new container in a different cluster (e.g., container 2-1-1 in cluster B) with sufficient capacity that can support microservice task re-execution if the microservice task running on container in a cluster (e.g., container 1-1-1 of cluster A) of Wu. The motivation would have been to perform the operations to identify potential SLA impact and take near-real-time pro-active and predictive approach that leverages Software-Defined Network's (SDN's) capacity auto-scale capacity of user data packet forwarding running in virtualized computing platform to reduce potential customer service impacts (before they are actually impacted) (Wu paragraph [0002]). 

Regarding claim 2, Ranjan discloses
wherein the manager node receives from the orchestrator a trained predictive model, and wherein the selecting is in dependence on a result of the manager node querying the trained predictive model (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined future time duration. Subsequently, the resource availability information may be provided to the community manager 302. The resource availability information may then be published by the community manager 302, for example, to other clusters; paragraph [0045]: For instance, the first cluster 102 may approach the community manager 302 with an identification request to identify a lender cluster, i.e., the cluster that has resources available for executing a function. In response to the identification request, the community manager 302 may identify that the second cluster 202 has resources available and may indicate to the first cluster 102 that the second cluster 202 is identified as the lender cluster).

Regarding claim 3, Ranjan discloses
wherein the manager node receives from the orchestrator a trained predictive model, and wherein the selecting is in dependence on a result of the manager node querying the trained predictive model, wherein the trained predictive model is trained with use of historical data obtained by the orchestrator from multiple clusters, the multiple clusters including clusters disposed in multiple computing environments other than the first computing environment (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined future time duration. Subsequently, the resource availability information may be provided to the community manager 302. The resource availability information may then be published by the community manager 302, for example, to other clusters; paragraph [0045]: For instance, the first cluster 102 may approach the community manager 302 with an identification request to identify a lender cluster, i.e., the cluster that has resources available for executing a function. In response to the identification request, the community manager 302 may identify that the second cluster 202 has resources available and may indicate to the first cluster 102 that the second cluster 202 is identified as the lender cluster).

Regarding claim 4, Ranjan discloses
wherein the manager node has received from the orchestrator prediction data specifying predicted utilization characteristics (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined future time duration. Subsequently, the resource availability information may be provided to the community manager 302. The resource availability information may then be published by the community manager 302, for example, to other clusters) of the first and second container based application (paragraph [0035]: When the first cluster 102 receives the first service request 216 and does not have the resources to execute the first function 218, the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218).

Regarding claim 8, Ranjan discloses
wherein the manager node performs monitoring of traffic from the first container based application during a deployment period of the first container based application (paragraph [0034]: The first cluster 102 may attempt to handle the first service request 216 by instantiating a container that is to execute the first function 218. However, in some cases, the first cluster 102 may be unable to handle the first service request 216 due to unavailability of resources), and provides a classification of the first container based application in dependence on the monitoring (paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined future time duration), and wherein the manager node performs the selecting the certain compute node in dependence on the classification (paragraph [0035]: the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218. If the second cluster 202 has available resources, the first cluster 102 may request the second cluster 202 to execute the first function 218).

Regarding claim 9, Ranjan discloses
wherein the manager node performs monitoring of traffic from the first container based application during a deployment period of the first container based application (paragraph [0034]: The first cluster 102 may attempt to handle the first service request 216 by instantiating a container that is to execute the first function 218. However, in some cases, the first cluster 102 may be unable to handle the first service request 216 due to unavailability of resources), and wherein the manager node performs the selecting the certain compute node in dependence on the monitoring (paragraph [0035]: the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218. If the second cluster 202 has available resources, the first cluster 102 may request the second cluster 202 to execute the first function 218).

Regarding claim 10, Ranjan discloses
wherein the examining the availability data specifying the set of compute nodes available for hosting the first application includes subjecting to scoring nodes of the compute nodes from the first computing environment, the second computing environment, and a third computing environment, and performing the selecting of the certain compute node based on the certain compute node being the highest scored node of the nodes that are subject to scoring (paragraph [0035]: the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218. If the second cluster 202 has available resources, the first cluster 102 may request the second cluster 202 to execute the first function 218; paragraph [0039]: the third cluster 204 may also be utilized to execute functions corresponding to service requests received by the first cluster 102 or the second cluster 202 if the first cluster 102 or the second cluster 202 does not have the resources for handling their respective service requests).

Regarding claim 11, Ranjan discloses
wherein the manager node performs monitoring of traffic from the first container based application during a deployment period of the first container based application , and provides a classification of the first container based application as a Global Communication Container (GCC) in dependence on the monitoring indicating that (a) a level of local cluster messaging from the first container based application was below a first threshold during the deployment period (paragraph [0034]: The first cluster 102 may attempt to handle the first service request 216 by instantiating a container that is to execute the first function 218. However, in some cases, the first cluster 102 may be unable to handle the first service request 216 due to unavailability of resources), and (b) a level of computing environment external computing environment messaging from the first container based application was above a second threshold during the deployment period, and wherein the manager node performs the selecting the certain compute node in dependence on the classification by qualifying the selecting of the certain compute node ... based on the GCC classification (paragraph [0035]: the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218. If the second cluster 202 has available resources, the first cluster 102 may request the second cluster 202 to execute the first function 218; paragraph [0039]: the third cluster 204 may also be utilized to execute functions corresponding to service requests received by the first cluster 102 or the second cluster 202 if the first cluster 102 or the second cluster 202 does not have the resources for handling their respective service requests).
Ranjan does not teach wherein the manager node performs the selecting the certain compute node in dependence on the classification by qualifying the selecting of the certain compute node as a respawn host. Wu teaches wherein the manager node performs the selecting the certain compute node in dependence on the classification by qualifying the selecting of the certain compute node as a respawn host (paragraph [0032]: Disclosed below is SLA enforcement component 107, which provides capacity auto-scaling ... It performs at the cluster level of the container infrastructure through cluster master orchestrator (e.g., Kubernetes), where each cluster contains several Docker nodes which host a number of containers. There are multiple operations involved in resource auto-scaling operations, which may include container spun-up, stop, live migration, or fail-over; paragraph [0033]: if the microservice task fails, the cluster orchestrator may perform fail-over to start a new container in a different cluster with sufficient capacity that can support microservice task re-execution). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ranjan by providing, by SLA enforcement component, capacity auto-scaling including fail-over through the cluster orchestrator (e.g., Kubernetes) and performing, by the cluster orchestrator, fail-over to start a new container in a different cluster (e.g., container 2-1-1 in cluster B) with sufficient capacity that can support microservice task re-execution if the microservice task running on container in a cluster (e.g., container 1-1-1 of cluster A) of Wu. The motivation would have been to perform the operations to identify potential SLA impact and take near-real-time pro-active and predictive approach that leverages Software-Defined Network's (SDN's) capacity auto-scale capacity of user data packet forwarding running in virtualized computing platform to reduce potential customer service impacts (before they are actually impacted) (Wu paragraph [0002]). 

Regarding claim 13, Ranjan discloses
wherein the examining the availability data specifying the set of compute nodes available for hosting the first application includes predicting a utilization characteristic of the first container based application, determining that the certain compute node has sufficient predicted availability to accommodate the predicted utilization (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined future time duration. Subsequently, the resource availability information may be provided to the community manager 302. The resource availability information may then be published by the community manager 302, for example, to other clusters).
Ranjan does not teach performing the selecting of the certain compute node as a respawn host for hosting the first container based application in dependence on the determining that the certain compute node has sufficient predicted availability (paragraph [0032]: Disclosed below is SLA enforcement component 107, which provides capacity auto-scaling ... It performs at the cluster level of the container infrastructure through cluster master orchestrator (e.g., Kubernetes), where each cluster contains several Docker nodes which host a number of containers. There are multiple operations involved in resource auto-scaling operations, which may include container spun-up, stop, live migration, or fail-over; paragraph [0033]: if the microservice task fails, the cluster orchestrator may perform fail-over to start a new container in a different cluster with sufficient capacity that can support microservice task re-execution) to accommodate the predicted utilization (paragraph [0023]: Microservice Modeler 105 may decompose the predictive SLA impact component 103 into multiple (e.g., smaller and relatively independent) modules called microservices that may be run in a container-based virtualized computing platform. SLA enforcement component 107 may perform capacity auto-scaling operations for user data packet forwarding; paragraph [0026]: There is not only data monitoring of real-time events (e.g., TCA alarm), but also resource performance log data (e.g., resource capacity utilization, where resources include CPU, storage, networking ports); paragraph [0030]: The first metric may be 70% CPU utilization. In addition, a second metric may be directly associated with predictive SLA impact component 103, such as RAM or CPU utilization. Based on the first metric and the second metric being reached within a particular period, then (at step 123) a type of service modularization may be determined; paragraph [0032]: Disclosed below is SLA enforcement component 107, which provides capacity auto-scaling ... It performs at the cluster level of the container infrastructure through cluster master orchestrator (e.g., Kubernetes), where each cluster contains several Docker nodes which host a number of containers. There are multiple operations involved in resource auto-scaling operations, which may include container spun-up, stop, live migration, or fail-over). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ranjan by performing , by the predictive SLA impact component, analysis of resource performance log data (e.g., resource capacity utilization, where resources include CPU, storage, networking ports, providing, by SLA enforcement component, capacity auto-scaling including fail-over through the cluster orchestrator (e.g., Kubernetes) and performing, by the cluster orchestrator, fail-over to start a new container in a different cluster (e.g., container 2-1-1 in cluster B) with sufficient capacity that can support microservice task re-execution if the microservice task running on container in a cluster (e.g., container 1-1-1 of cluster A) of Wu. The motivation would have been to perform the operations to identify potential SLA impact and take near-real-time pro-active and predictive approach that leverages Software-Defined Network's (SDN's) capacity auto-scale capacity of user data packet forwarding running in virtualized computing platform to reduce potential customer service impacts (before they are actually impacted) (Wu paragraph [0002]). 

Regarding claim 14, Ranjan discloses
wherein the examining the availability data specifying the set of compute nodes available for hosting the first application includes predicting a utilization characteristic of the first container based application with reference to a first utilization parameter, determining that the certain compute node has sufficient predicted availability with reference to a first availability parameter associated to the first utilization parameter to accommodate the predicted utilization (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined future time duration. Subsequently, the resource availability information may be provided to the community manager 302. The resource availability information may then be published by the community manager 302, for example, to other clusters).
Ranjan does not teach performing the selecting of the certain compute node as a respawn host for hosting the first container based application in dependence on the determining that the certain compute node has sufficient predicted availability to accommodate the predicted utilization. Wu teaches performing the selecting of the certain compute node as a respawn host for hosting the first container based application in dependence on the determining that the certain compute node has sufficient predicted availability to accommodate the predicted utilization (paragraph [0032]: Disclosed below is SLA enforcement component 107, which provides capacity auto-scaling ... It performs at the cluster level of the container infrastructure through cluster master orchestrator (e.g., Kubernetes), where each cluster contains several Docker nodes which host a number of containers. There are multiple operations involved in resource auto-scaling operations, which may include container spun-up, stop, live migration, or fail-over; paragraph [0033]: if the microservice task fails, the cluster orchestrator may perform fail-over to start a new container in a different cluster with sufficient capacity that can support microservice task re-execution). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ranjan by providing, by SLA enforcement component, capacity auto-scaling including fail-over through the cluster orchestrator (e.g., Kubernetes) and performing, by the cluster orchestrator, fail-over to start a new container in a different cluster (e.g., container 2-1-1 in cluster B) with sufficient capacity that can support microservice task re-execution if the microservice task running on container in a cluster (e.g., container 1-1-1 of cluster A) of Wu. The motivation would have been to perform the operations to identify potential SLA impact and take near-real-time pro-active and predictive approach that leverages Software-Defined Network's (SDN's) capacity auto-scale capacity of user data packet forwarding running in virtualized computing platform to reduce potential customer service impacts (before they are actually impacted) (Wu paragraph [0002]). 

Regarding claim 15, Ranjan discloses
wherein the manager node receives from the orchestrator a trained predictive model, and wherein the selecting is in dependence on a result of the manager node querying the trained predictive model, wherein the trained predictive model has been trained with use of historical data obtained by the orchestrator from multiple clusters, the multiple clusters including clusters disposed in multiple computing environments other than the first computing environment (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined future time duration. Subsequently, the resource availability information may be provided to the community manager 302. The resource availability information may then be published by the community manager 302, for example, to other clusters; paragraph [0045]: For instance, the first cluster 102 may approach the community manager 302 with an identification request to identify a lender cluster, i.e., the cluster that has resources available for executing a function. In response to the identification request, the community manager 302 may identify that the second cluster 202 has resources available and may indicate to the first cluster 102 that the second cluster 202 is identified as the lender cluster).

Regarding claim 17, Ranjan discloses
wherein the examining the availability data specifying the set of compute nodes available for hosting the first application includes the manager node querying a first trained predictive model for (paragraph [0045]: For instance, the first cluster 102 may approach the community manager 302 with an identification request to identify a lender cluster, i.e., the cluster that has resources available for executing a function. In response to the identification request, the community manager 302 may identify that the second cluster 202 has resources available and may indicate to the first cluster 102 that the second cluster 202 is identified as the lender cluster) return of data specifying predicted availability of a plurality of candidate compute nodes including the certain compute node (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined future time duration. Subsequently, the resource availability information may be provided to the community manager 302. The resource availability information may then be published by the community manager 302, for example, to other clusters), and querying a second trained predictive model for return of data specifying predicted utilization of the first container based application (paragraph [0045]: For instance, the first cluster 102 may approach the community manager 302 with an identification request to identify a lender cluster, i.e., the cluster that has resources available for executing a function. In response to the identification request, the community manager 302 may identify that the second cluster 202 has resources available and may indicate to the first cluster 102 that the second cluster 202 is identified as the lender cluster), ... , wherein the first trained predictive model has been trained with use of historical data obtained by the orchestrator from multiple clusters, the multiple clusters including clusters disposed in multiple computing environments other than the first computing environment, wherein the second trained predictive model has been trained with use of historical data obtained by the orchestrator from multiple clusters, the multiple clusters including clusters disposed in multiple computing environments other than the first computing environment, wherein the orchestrator is external from the first computing environment, wherein the first trained predictive model has been pushed from the orchestrator to the manager node, wherein the second trained predictive model has been pushed from the orchestrator to the manager node, wherein the availability data specifying a set of compute nodes available for hosting the first application is defined by the first predictive model (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined future time duration. Subsequently, the resource availability information may be provided to the community manager 302. The resource availability information may then be published by the community manager 302, for example, to other clusters).
Ranjan does not teach the predicted utilization being predicted utilization for the first container based application when the first container based application is respawned, the first container based application is respawned. Wu teaches the predicted utilization being predicted utilization for the first container based application when the first container based application is respawned, the first container based application is respawned (paragraph [0032]: Disclosed below is SLA enforcement component 107, which provides capacity auto-scaling ... It performs at the cluster level of the container infrastructure through cluster master orchestrator (e.g., Kubernetes), where each cluster contains several Docker nodes which host a number of containers. There are multiple operations involved in resource auto-scaling operations, which may include container spun-up, stop, live migration, or fail-over; paragraph [0033]: if the microservice task fails, the cluster orchestrator may perform fail-over to start a new container in a different cluster with sufficient capacity that can support microservice task re-execution). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ranjan by providing, by SLA enforcement component, capacity auto-scaling including fail-over through the cluster orchestrator (e.g., Kubernetes) and performing, by the cluster orchestrator, fail-over to start a new container in a different cluster (e.g., container 2-1-1 in cluster B) with sufficient capacity that can support microservice task re-execution if the microservice task running on container in a cluster (e.g., container 1-1-1 of cluster A) of Wu. The motivation would have been to perform the operations to identify potential SLA impact and take near-real-time pro-active and predictive approach that leverages Software-Defined Network's (SDN's) capacity auto-scale capacity of user data packet forwarding running in virtualized computing platform to reduce potential customer service impacts (before they are actually impacted) (Wu paragraph [0002]). 

Regarding claim 18, Ranjan discloses
wherein the examining the availability data specifying the set of compute nodes available for hosting the first application includes the manager node querying a second trained predictive model for return of data specifying predicted utilization of the first container based application, and wherein the manager node querying the second trained predictive model is performed on demand in response to the first container based application terminating (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined future time duration. Subsequently, the resource availability information may be provided to the community manager 302. The resource availability information may then be published by the community manager 302, for example, to other clusters; paragraph [0045]: For instance, the first cluster 102 may approach the community manager 302 with an identification request to identify a lender cluster, i.e., the cluster that has resources available for executing a function. In response to the identification request, the community manager 302 may identify that the second cluster 202 has resources available and may indicate to the first cluster 102 that the second cluster 202 is identified as the lender cluster).

Regarding claim 19, Ranjan discloses
a computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising (paragraphs [0027] and [0028]): 
receiving, by a manager node, from a plurality of compute nodes metrics data (paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307), the manager node (paragraph [0036]: The computing agents of the first cluster 102, the second cluster 202, and the third cluster 204 may be referred to as a first computing agent 307, a second computing agent 308, and a third computing agent 310, respectively) and the plurality of compute nodes defining a first local cluster of a first computing environment (paragraph [0026]: the first cluster 102 includes a node 206, the second cluster 202 may include two nodes 208-1 and 208-2, and the third cluster 204 may include `n` nodes, 210-1, 210-2, 210-n);
wherein the manager node has received from an orchestrator availability data specifying a
set of compute nodes available (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information) for hosting the first application (paragraph [0031]: a function may be executed in a container hosted in a node of a cluster), the set of compute nodes including a certain compute node, the certain compute node being located in a second local cluster of a second computing environment (paragraph [0026]: the first cluster 102 includes a node 206, the second cluster 202 may include two nodes 208-1 and 208-2, and the third cluster 204 may include `n` nodes, 210-1, 210-2, 210-n);
Ranjan does not teach wherein nodes of the compute nodes defining the first local cluster have running thereon container based applications, wherein a first container based application runs on a first compute node of the plurality of compute nodes defining the first local cluster, and wherein a second compute node of the plurality of compute nodes defining the first local cluster runs a second container based application ... in response to the first container based application terminating, examining the availability data specifying the set of compute nodes available for hosting the first application; selecting, in dependence on the examining, the certain compute node for hosting the first container based application; and sending, by the manager node, command data for respawning the first container based application on the certain compute node. Wu teaches wherein nodes of the compute nodes defining the first local cluster have running thereon container based applications, wherein a first container based application runs on a first compute node of the plurality of compute nodes defining the first local cluster (paragraph [0036]: microservice task (for example, data packet forwarding microservice) is originally hosted in container-1-1-1 of host-1-1 in Node-1 of Cluster A)), and wherein a second compute node of the plurality of compute nodes defining the first local cluster runs a second container based application (Fig. 4 container 2-1-1 of host-2-1 in Node-2 of Cluster A; paragraph [0005]: the microservices are distributed across multiple virtual devices on a same physical device or the microservices are distributed across multiple physical devices) ... in response to the first container based application terminating, examining the availability data specifying the set of compute nodes available for hosting the first application; selecting, in dependence on the examining, the certain compute node for hosting the first container based application; and sending, by the manager node, command data for respawning the first container based application on the certain compute node (paragraph [0032]: Disclosed below is SLA enforcement component 107, which provides capacity auto-scaling ... It performs at the cluster level of the container infrastructure through cluster master orchestrator (e.g., Kubernetes), where each cluster contains several Docker nodes which host a number of containers. There are multiple operations involved in resource auto-scaling operations, which may include container spun-up, stop, live migration, or fail-over; paragraph [0033]: if the microservice task fails, the cluster orchestrator may perform fail-over to start a new container in a different cluster with sufficient capacity that can support microservice task re-execution). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ranjan by providing, by SLA enforcement component, capacity auto-scaling including fail-over through the cluster orchestrator (e.g., Kubernetes) and performing, by the cluster orchestrator, fail-over to start a new container in a different cluster (e.g., container 2-1-1 in cluster B) with sufficient capacity that can support microservice task re-execution if the microservice task running on container in a cluster (e.g., container 1-1-1 of cluster A) of Wu. The motivation would have been to perform the operations to identify potential SLA impact and take near-real-time pro-active and predictive approach that leverages Software-Defined Network's (SDN's) capacity auto-scale capacity of user data packet forwarding running in virtualized computing platform to reduce potential customer service impacts (before they are actually impacted) (Wu paragraph [0002]). 

Regarding claim 20, Ranjan discloses
a system comprising: a memory; at least one processor in communication with the memory; and program instructions executable by one or more processor via the memory to perform a method comprising: (paragraphs [0027] and [0028]): 
receiving, by a manager node, from a plurality of compute nodes metrics data (paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307), the manager node (paragraph [0036]: The computing agents of the first cluster 102, the second cluster 202, and the third cluster 204 may be referred to as a first computing agent 307, a second computing agent 308, and a third computing agent 310, respectively) and the plurality of compute nodes defining a first local cluster of a first computing environment (paragraph [0026]: the first cluster 102 includes a node 206, the second cluster 202 may include two nodes 208-1 and 208-2, and the third cluster 204 may include `n` nodes, 210-1, 210-2, 210-n);
wherein the manager node has received from an orchestrator availability data specifying a
set of compute nodes available (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information) for hosting the first application (paragraph [0031]: a function may be executed in a container hosted in a node of a cluster), the set of compute nodes including a certain compute node, the certain compute node being located in a second local cluster of a second computing environment (paragraph [0026]: the first cluster 102 includes a node 206, the second cluster 202 may include two nodes 208-1 and 208-2, and the third cluster 204 may include `n` nodes, 210-1, 210-2, 210-n);
Ranjan does not teach wherein nodes of the compute nodes defining the first local cluster have running thereon container based applications, wherein a first container based application runs on a first compute node of the plurality of compute nodes defining the first local cluster, and wherein a second compute node of the plurality of compute nodes defining the first local cluster runs a second container based application ... in response to the first container based application terminating, examining the availability data specifying the set of compute nodes available for hosting the first application; selecting, in dependence on the examining, the certain compute node for hosting the first container based application; and sending, by the manager node, command data for respawning the first container based application on the certain compute node. Wu teaches wherein nodes of the compute nodes defining the first local cluster have running thereon container based applications, wherein a first container based application runs on a first compute node of the plurality of compute nodes defining the first local cluster (paragraph [0036]: microservice task (for example, data packet forwarding microservice) is originally hosted in container-1-1-1 of host-1-1 in Node-1 of Cluster A)), and wherein a second compute node of the plurality of compute nodes defining the first local cluster runs a second container based application (Fig. 4 container 2-1-1 of host-2-1 in Node-2 of Cluster A; paragraph [0005]: the microservices are distributed across multiple virtual devices on a same physical device or the microservices are distributed across multiple physical devices) ... in response to the first container based application terminating, examining the availability data specifying the set of compute nodes available for hosting the first application; selecting, in dependence on the examining, the certain compute node for hosting the first container based application; and sending, by the manager node, command data for respawning the first container based application on the certain compute node (paragraph [0032]: Disclosed below is SLA enforcement component 107, which provides capacity auto-scaling ... It performs at the cluster level of the container infrastructure through cluster master orchestrator (e.g., Kubernetes), where each cluster contains several Docker nodes which host a number of containers. There are multiple operations involved in resource auto-scaling operations, which may include container spun-up, stop, live migration, or fail-over; paragraph [0033]: if the microservice task fails, the cluster orchestrator may perform fail-over to start a new container in a different cluster with sufficient capacity that can support microservice task re-execution). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ranjan by providing, by SLA enforcement component, capacity auto-scaling including fail-over through the cluster orchestrator (e.g., Kubernetes) and performing, by the cluster orchestrator, fail-over to start a new container in a different cluster (e.g., container 2-1-1 in cluster B) with sufficient capacity that can support microservice task re-execution if the microservice task running on container in a cluster (e.g., container 1-1-1 of cluster A) of Wu. The motivation would have been to perform the operations to identify potential SLA impact and take near-real-time pro-active and predictive approach that leverages Software-Defined Network's (SDN's) capacity auto-scale capacity of user data packet forwarding running in virtualized computing platform to reduce potential customer service impacts (before they are actually impacted) (Wu paragraph [0002]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ranjan et al. (US 2021/0232440, Ranjan) in view of Wu et al. (US 2019/0102717, hereinafter Wu) as applied to claim 1, and further in view of Madhav et al. (US 2016/0164914, hereinafter Madhav).

Regarding claim 7, Ranjan in view of Wu does not teach wherein the first computing environment is a public cloud computing environment wherein the first computing environment is a public cloud computing environment and the second computing environment is a private computing environment. Madhav teaches wherein the first computing environment is a public cloud computing environment wherein the first computing environment is a public cloud computing environment and the second computing environment is a private computing environment (paragraph [0024]: FIG. 1 is a block diagram 100 illustrating a network having an orchestrator able to manage and launch a SON between clouds in accordance with one embodiment of the present invention. Diagram 100 includes network or clouds 102-104, private cloud 106, and public cloud 108. Note that the terms "network" and "cloud" can be used interchangeably to indicate a group of hardware and/or software devices connected with each other to perform a networking function(s). Cloud 104, which can be either a private cloud or public cloud, contains or hosts orchestrator 112). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ranjan in view of Wu by managing and launching a SON between clouds including private cloud and public cloud managed by an orchestrator of Madhav. The motivation would have been to automatically establishing a secure overlay network ("SON") across different clouds (Madhav abstract).

Claims 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ranjan et al. (US 2021/0232440, Ranjan) in view of Wu et al. (US 2019/0102717, hereinafter Wu) as applied to claims 1 and 20, and further in view of An et al. (US 2021/0149737, hereinafter An).

Regarding claim 16, Ranjan discloses
wherein the examining the availability data specifying the set of compute nodes available for hosting the first application (paragraph [0035]: the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218. If the second cluster 202 has available resources, the first cluster 102 may request the second cluster 202 to execute the first function 218; paragraph [0039]: the third cluster 204 may also be utilized to execute functions corresponding to service requests received by the first cluster 102 or the second cluster 202 if the first cluster 102 or the second cluster 202 does not have the resources for handling their respective service requests)  includes the manager node scoring respective candidate compute nodes including the certain compute node for suitability of hosting of the first container based application ... (paragraph [0047]: the resource availability information may be provided to the community manager 302. The resource availability information may then be published by the community manager 302, for example, to other clusters; paragraph [0049]: the resource availability information may be published in terms of a standard unit of resource consumption, such as five minutes of computing power of an arbitrary computing node ... If each computing unit refers to five minutes of computing power, and if the second cluster 202 indicates that it has 80 computing units available, the community manager 302 may determine that the second cluster 202 can simultaneously perform 80 tasks, each of which consumes five minutes of computing power. Accordingly, if the second cluster 202 publishes its resource availability information as 80 computing units for a period of 1 hour, it may be deduced that the second cluster can perform 12 batches of 80 tasks, each of which consumes five minutes of computing power). 
Ranjan in view of Wu does not teach scoring respective candidate compute nodes including the certain compute node for suitability of hosting of the first container based application using a multiple factor scoring formula, and performing the selecting of the certain compute node based on the certain compute node being the highest scoring candidate compute node of the respective candidate compute nodes, wherein the manager node for providing scores to a respective candidate compute node using the scoring formula includes the manager node assigning a suitability scoring value for a first factor and a second factor, wherein the first factor is a suitability of the respective compute node for hosting the first container based application with reference to a first availability parameter of the respective compute node in relation to an associated first utilization parameter of the first container based application, wherein the second factor is a suitability of the respective compute node for hosting the first container based application with reference to a second availability parameter of the respective compute node in relation to an associated second utilization parameter of the first container based application (paragraph [0048]: the cloud platform 10 may be a platform that includes a plurality of servers and provides cloud services through virtualization, and may be implemented by Docker and Kubernetes, etc., and may be established as a distributed and collaborative container platform environment; Fig. 6, paragraph [0074]: the controller 120 may multiply the idle memory percentage by 2 and multiply the idle CPU percentage by 1.5, and then, may calculate an idle resource current state score by adding up all the idle CPU percentage to which the weight is applied, the idle memory percentage to which the weight is applied, the idle storage percentage, and the idle network percentage, and may rank the nodes accordingly. Through the above-described process, node 4 is determined as being ranked first, that is, as having the most resources, and accordingly, the controller 120 determines node 4 as the resource allocation node for the specific service). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ranjan in view of Wu by multiplying the idle memory percentage by 2 and multiply the idle CPU percentage by 1.5, and then, calculating an idle resource current state score by adding up all the idle CPU percentage to which the weight is applied, the idle memory percentage to which the weight is applied, the idle storage percentage, and the idle network percentage, and ranking the nodes among the clusters to determine a node as being ranked first, that is, as having the most resources of An. The motivation would have been to provide a method for balanced resource allocation in a large-scale distributed and collaborative container environment of a cloud (An paragraph [0008]).

Regarding claim 21, Ranjan discloses
wherein the examining the availability data specifying the set of compute nodes available for hosting the first application (paragraph [0035]: the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218. If the second cluster 202 has available resources, the first cluster 102 may request the second cluster 202 to execute the first function 218; paragraph [0039]: the third cluster 204 may also be utilized to execute functions corresponding to service requests received by the first cluster 102 or the second cluster 202 if the first cluster 102 or the second cluster 202 does not have the resources for handling their respective service requests) includes the manager node scoring respective candidate compute nodes including the certain compute node for suitability of hosting of the first container based application ... (paragraph [0047]: the resource availability information may be provided to the community manager 302. The resource availability information may then be published by the community manager 302, for example, to other clusters; paragraph [0049]: the resource availability information may be published in terms of a standard unit of resource consumption, such as five minutes of computing power of an arbitrary computing node ... If each computing unit refers to five minutes of computing power, and if the second cluster 202 indicates that it has 80 computing units available, the community manager 302 may determine that the second cluster 202 can simultaneously perform 80 tasks, each of which consumes five minutes of computing power. Accordingly, if the second cluster 202 publishes its resource availability information as 80 computing units for a period of 1 hour, it may be deduced that the second cluster can perform 12 batches of 80 tasks, each of which consumes five minutes of computing power). 
Ranjan in view of Wu does not teach scoring respective candidate compute nodes including the certain compute node for suitability of hosting of the first container based application using a scoring formula. An teaches scoring respective candidate compute nodes including the certain compute node for suitability of hosting of the first container based application using a scoring formula (paragraph [0048]: the cloud platform 10 may be a platform that includes a plurality of servers and provides cloud services through virtualization, and may be implemented by Docker and Kubernetes, etc., and may be established as a distributed and collaborative container platform environment; Fig. 6, paragraph [0074]: the controller 120 may multiply the idle memory percentage by 2 and multiply the idle CPU percentage by 1.5, and then, may calculate an idle resource current state score by adding up all the idle CPU percentage to which the weight is applied, the idle memory percentage to which the weight is applied, the idle storage percentage, and the idle network percentage, and may rank the nodes accordingly. Through the above-described process, node 4 is determined as being ranked first, that is, as having the most resources, and accordingly, the controller 120 determines node 4 as the resource allocation node for the specific service). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ranjan in view of Wu by multiplying the idle memory percentage by 2 and multiply the idle CPU percentage by 1.5, and then, calculating an idle resource current state score by adding up all the idle CPU percentage to which the weight is applied, the idle memory percentage to which the weight is applied, the idle storage percentage, and the idle network percentage, and ranking the nodes among the clusters to determine a node as being ranked first, that is, as having the most resources of An. The motivation would have been to provide a method for balanced resource allocation in a large-scale distributed and collaborative container environment of a cloud (An paragraph [0008]).

Regarding claim 22, Ranjan discloses
wherein the examining the availability data specifying the set of compute nodes available for hosting the first application (paragraph [0035]: the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218. If the second cluster 202 has available resources, the first cluster 102 may request the second cluster 202 to execute the first function 218; paragraph [0039]: the third cluster 204 may also be utilized to execute functions corresponding to service requests received by the first cluster 102 or the second cluster 202 if the first cluster 102 or the second cluster 202 does not have the resources for handling their respective service requests) includes the manager node scoring respective candidate compute nodes including the certain compute node for suitability of hosting of the first container based application ...  (paragraph [0047]: the resource availability information may be provided to the community manager 302. The resource availability information may then be published by the community manager 302, for example, to other clusters; paragraph [0049]: the resource availability information may be published in terms of a standard unit of resource consumption, such as five minutes of computing power of an arbitrary computing node ... If each computing unit refers to five minutes of computing power, and if the second cluster 202 indicates that it has 80 computing units available, the community manager 302 may determine that the second cluster 202 can simultaneously perform 80 tasks, each of which consumes five minutes of computing power. Accordingly, if the second cluster 202 publishes its resource availability information as 80 computing units for a period of 1 hour, it may be deduced that the second cluster can perform 12 batches of 80 tasks, each of which consumes five minutes of computing power). 
Ranjan in view of Wu does not teach using a multiple factor scoring formula, and performing the selecting of the certain compute node based on the certain compute node being the highest scoring candidate compute node of the respective candidate compute nodes. An teaches using a multiple factor scoring formula, and performing the selecting of the certain compute node based on the certain compute node being the highest scoring candidate compute node of the respective candidate compute nodes (paragraph [0048]: the cloud platform 10 may be a platform that includes a plurality of servers and provides cloud services through virtualization, and may be implemented by Docker and Kubernetes, etc., and may be established as a distributed and collaborative container platform environment; paragraph [0074]: the controller 120 may multiply the idle memory percentage by 2 and multiply the idle CPU percentage by 1.5, and then, may calculate an idle resource current state score by adding up all the idle CPU percentage to which the weight is applied, the idle memory percentage to which the weight is applied, the idle storage percentage, and the idle network percentage, and may rank the nodes accordingly. Through the above-described process, node 4 is determined as being ranked first, that is, as having the most resources, and accordingly, the controller 120 determines node 4 as the resource allocation node for the specific service). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ranjan in view of Wu by multiplying the idle memory percentage by 2 and multiply the idle CPU percentage by 1.5, and then, calculating an idle resource current state score by adding up all the idle CPU percentage to which the weight is applied, the idle memory percentage to which the weight is applied, the idle storage percentage, and the idle network percentage, and ranking the nodes among the clusters to determine a node as being ranked first, that is, as having the most resources of An. The motivation would have been to provide a method for balanced resource allocation in a large-scale distributed and collaborative container environment of a cloud (An paragraph [0008]).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        12/4/2022